                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

TIFFANY IVY                                                                    PLAINTIFF

V.                          CASE NO. 3:18-CV-145-DPM-BD

AMANDA MCDANIEL, et al.                                                    DEFENDANTS


                                         ORDER

       Three inmates filed this case without the help of a lawyer under 42 U.S.C. § 1983,

alleging that Defendant McDaniel1 conducted body-cavity searches without cause while

the Plaintiffs were held at the Craighead County Detention Facility (“Detention

Facility”). (Docket entry #1) Tiffany Ivy is one of those Plaintiffs. (#1) Pursuant to court

policy, the Clerk of Court opened a separate case to address each Plaintiff’s claims.

Subsequently, Ms. Ivy filed an amended complaint adding Officer Wonderly as a party

Defendant. (#14)

       Defendants McDaniel and Wonderly have moved to consolidate this case with Ivy

v. McDaniel, 3:18-CV-105-JVV, arguing that Ms. Ivy’s claims are the same in both

cases. (#20) Judge Joe Volpe, as the presiding judge of Ms. Ivy’s earlier-filed case, has

dismissed Ivy v. McDaniel, 3:18-CV-105-JVV. Accordingly, Defendants’ motion to

consolidate (#20) is DENIED, as moot.




1
  The Clerk of the Court is directed to update the docket sheet to reflect the correct
spelling of Defendant McDaniel’s name. See #20.
IT IS SO ORDERED, this 14th day of February, 2019.


                               _____________________________________
                               UNITED STATES MAGISTRATE JUDGE




                                  2
